Ms. Melinda S. Raley Deputy City Attorney 500 West Markham, Suite 310 Little Rock, AR 72201
Dear Ms. Raley:
This is to acknowledge my receipt of the interlocal agreement entered November 5, 2000, between the City of Little Rock and Pulaski County entitled "Metropolitan Emergency Medical Services/Pulaski County Extension of Interlocal Agreement."
As you note, I have previously concluded that while agreements of this nature are authorized under the Interlocal Cooperation Act (see A.C.A. §25-20-108), my review and approval is not required. See, e.g., Op. Att'y Gen. 96-309 (interlocal agreement between the City of Little Rock and,inter alia, Pulaski County involving the extension of services provided by MEMS to the County).
This agreement appears, similarly, to be more in the nature of a contract as authorized in § 25-20-108, rather than an agreement for a joint or cooperative undertaking as contemplated by the Interlocal Cooperation Act. Accordingly, I conclude that my approval is not a necessary condition for its validity.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh